DETAILED ACTION
This final Office action is in reply to the response received on September 8, 2022. Claims 1-2, 5-13 and 15-16 are pending. Claims 1 and 15 are currently amended. Claims 3-4, 14 and 17-18 stand cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5-9, 11, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over WO2003/086560 to Dattl, et al. (“Dattl”) in view of U.S. Patent Publication No. 2013/0228970 to Stellenberg (“Stellenberg”).

Regarding claim 1, Dattl discloses:
A gaming machine, comprising: 
a display screen adapted to display a graphical user interface (GUI), (see at least the display discussed throughout Dattl – for example, see display 2 in FIG. 1)
a housing, (see at least the housing 3 in FIG. 1)
a first user interface to be operated by a user of the gaming machine for operating a first portion of the GUI, and (see at least the flipper actuating units 6 discussed throughout Dattl; see also FIGS. 1-2)
a control unit, the control unit connected to the display and the user interface, (see at least the central control unit discussed throughout Dattl)
wherein: 
the housing comprises a top side, a bottom side, a front side, a back side, a left side and a right side, the housing arranged to receive the display at the front side, (see at least FIGS. 1-2)
the first user interface is separate from the display screen and comprises a first and a second game control, (see at least the flipper actuating units 6 discussed throughout Dattl; see also FIGS. 1-2)
the first and the second game controls are arranged at the left and the right side of the housing, respectively, (see at least the flipper actuating units 6 discussed throughout Dattl; see also FIGS. 1-2)
the GUI presents gaming information to the user within the first portion of the GUI, (see at least page 1 (lines 5 and 17-18)
the control unit is adapted to control the first portion of the GUI only based on user interaction with the first and the second game control, (see at least the flipper actuating units 6 discussed throughout Dattl; see also FIGS. 1-2 and page 1 (lines 5-34) of the translated detailed description)

Although Dattl discloses the use of a second user interface (e.g., see at least FIG. 1: keys 18), Dattl does not expressly disclose that the second user interface may comprise a touch screen. In other words, Dattl does not appear to disclose:
wherein at least a portion of the display screen comprises a touch screen,
the touch screen is adapted to provide a second user interface for operation a second portion of the GUI,
the second portion of the GUI is at least partly separate from the first portion of the GUI.

Stellenberg discloses using a touch screen as an input device / user interface. (e.g., see at least [0066], [0090], [0105] and FIG. 5). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace and/or supplement Dattl’s second user interface (e.g., the keys 18 shown in FIG. 1) with Stellenberg’s touch screen input device because Stellenberg discloses its touch screen may be used as an input device for entering or retrieving data and/or enable an operator to interface with the computer (see at least [0066], [0090], [0150] and FIG. 5).  The examiner submits that the gaming machine resulting from the proposed combination of Dattl and Stellenberg would read on each of the elements that are not expressly disclosed by Dattl as discussed above. Also, as set forth above, the combination of Dattl and Stellenberg discloses each element claimed, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. One of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. Further, one of ordinary skill in the art would have recognized that the results of the combination were predictable. Therefore, the invention as a whole would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 2, the Dattl/Stellenberg combination discloses each of the elements of claim 1 as discussed above, and further discloses:
wherein the first and the second game control is arranged at a bottom portion of the left and the right side of the housing, respectively, in a vicinity of the bottom side of the housing. (see Dattle. More specifically, see at least FIGS. 1-2)

Regarding claim 5, the Dattl/Stellenberg combination discloses each of the elements of claim 1 as discussed above, and further discloses:
wherein the first and the second game control are each provided with at least one button. (see Dattl. More specifically, see at least page 1 (lines 19-20) of the translated detailed description)

Regarding claim 6, the Dattl/Stellenberg combination discloses each of the elements of claim 1 as discussed above, and further discloses:
wherein the housing comprises an extension, the extension arranged at the bottom side of the housing. (see Dattl. More specifically, see at least FIGS. 1-2)

Regarding claim 7, the Dattl/Stellenberg combination discloses each of the elements of claim 6 as discussed above, and further discloses:
wherein the first and the second game control are comprised with the extension. (see Dattl. More specifically, see at least FIGS. 1-2)

Regarding claim 8, the Dattl/Stellenberg combination discloses each of the elements of claim 6 as discussed above, and further discloses:
wherein the extension is extending along the complete bottom portion of the housing. (see Dattl. More specifically, see at least FIGS. 1-2)

Regarding claim 9, the Dattl/Stellenberg combination discloses each of the elements of claim 1 as discussed above, and further discloses:
further comprising a mounting structure configured to receive the housing. (see Dattl. More specifically, see at least FIGS. 1-2)

Regarding claim 11, the Dattl/Stellenberg combination discloses each of the elements of claim 9 as discussed above, and further discloses:
wherein the mounting structure comprises at least one of a wall-mount and a floor stand. (see Dattl. More specifically, see at least FIGS. 1-2)

Regarding claim 15, the Dattl/Stellenberg combination discloses each of the elements of claim 1 as discussed above, and further discloses:
wherein the gaming information comprises a game to be played by the user. (see Dattl. More specifically, see at least page 1 (lines 5-34) of the translated detailed description)

Regarding claim 16, the Dattl/Stellenberg combination discloses each of the elements of claim 15 as discussed above, and further discloses:
wherein the game is a slot game, a card game, or a terminal game. (see Dattl. More specifically, see at least page 1 (lines 5-34) of the translated detailed description and FIG. 1)


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Dattl in view of Stellenberg and U.S. Patent Publication No. 2014/0376182 to Motoishi et al. (“Motoishi”).

Regarding claim 10, the Dattl/Stellenberg combination discloses each of the elements of claim 9 as discussed above, and further discloses:
“Such a screen advantageously has an angle of inclination of between 10 and 40°, preferably between 20 and 35°, so that the playing field displayed on the screen can be easily overlooked by the player” (see page 1, lines 24-25 of the translated detailed description). 
To the extent that this disclosure does not expressly disclose that the mounting structure allows for a change in a tilt angle, the examiner submits that such a difference is obvious for the following reasons. 
Motoishi discloses that user convenience may be improved by providing a structure that allows for changing an electronic device angle (see at least [0319] and FIG. 7C). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Dattl/Stellenberg combination such that Dattl’s mounting structure would be arranged to allow for a change in a tilt angle of the housing in relation to the user of the gaming machine (as taught by Motoishi) because: (a) as discussed above, Dattl suggests using different angles so that the screen can be easily overlooked by the player; and (b) Motoishi expressly discloses that user convenience may be improved by providing a structure that allows for changing an electronic device angle (see at least [0319] and FIG. 7C). Also, as set forth above, the combination of Dattl, Stellenberg and Motoishi discloses each element claimed, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. One of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. Further, one of ordinary skill in the art would have recognized that the results of the combination were predictable. Therefore, the invention as a whole would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Dattl in view of Stellenberg and U.S. Patent Publication No. 2013/0324237 to Adiraju et al. (“Adiraju”).

Regarding claim 12, the Dattl/Stellenberg combination discloses each of the elements of claim 1 as discussed above, and does not appear to disclose:
further comprising a third user interface receiving a payment from the user

Adiraju discloses: 
further comprising a third user interface receiving a payment from the user (see Adiraju. More specifically, see at least [0064] and FIG. 1)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Adiraju’s user interface for receiving payment into the gaming machine resulting from a combination of Dattl and Stellenberg because Adiraju discloses that that NFC communication can be used to transmit mobile payment from a mobile devie to a gaming machine (see at least [0064] of Adiraju). Also, as set forth above, the combination of Dattl, Stellenberg and Adiraju discloses each element claimed, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. One of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. Further, one of ordinary skill in the art would have recognized that the results of the combination were predictable. Therefore, the invention as a whole would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 13, the Dattl/Stellenberg/Adiraju combination discloses each of the elements of claim 12 as discussed above, and further discloses:
wherein the third user interface comprises an RFID reader or an NFC reader. (see Adiraju. More specifically, see at least [0064] and FIG. 1)

Response to Amendments/Arguments
Regarding the objection to the title, Applicant’s amendment is acceptable to overcome the objection.
Regarding the objections to claims 17-18, the cancellation of these claims is acknowledged and thus these objections are moot.
Regarding the 35 U.S.C. 112 rejections, Applicant’s amendments are acknowledged and acceptable to overcome these rejections.
Regarding the 35 U.S.C. 102 rejections, Applicant’s amendments and arguments are persuasive and thus these rejections have been overcome.  
Regarding the 35 U.S.C. 103 rejections, Applicant’s amendments and arguments have been fully considered but are not persuasive. 

On page 8, Applicant argues, with emphasis in original: 
Applicant respectfully submits that none of the cited references, whether considered alone or in combination, discloses a gaming machine that includes "a display screen adapted to display a graphical user interface (GUI), wherein at least a portion of the display screen comprises a touch screen" and "a first user interface to be operated by a user of the gaming machine for operating a first portion of the GUI," wherein "the touch screen is adapted to provide a second user interface for operating a second portion of the GUI" "the first user interface is separate from the display screen and comprises a first and a second game control ... is arranged at the left and the right side of [a] housing, respectively," "the GUI presents gaming information to the user within the first portion of the GUI," and the user "control[s] the first portion of the GUI only based on user interaction with the first and the second game control" as provided for by independent claim 1.

The examiner respectfully disagrees and refers Applicant to the 35 U.S.C 103 rejections discussed above. 
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  	On page 10, Applicant argues “even if one skilled in the art modified Dattl to include the teachings of Stellenberg, Applicant respectfully submits that this combination would not teach two separate user interfaces as claimed.” The examiner respectfully disagrees and submits that the gaming machine resulting from the combination of Dattl and Stellenberg would teach two separate interfaces. The first interface may be interpreted as the flipper actuating units 6 discussed throughout Dattl (and illustrated in FIGS. 1-2), and the second interface may be interpreted as the Stellenberg’s touch screen.

On page 11, Applicant argues:
It is not at all clear why one skilled in the art would modify Dattl to include a "touchscreen" as alleged by the Examiner when the entire aim of the invention of Dattl is to have "as little differences as possible" from a mechanical pinball machine, which does not include touchscreen interaction from a player.

The examiner respectfully disagrees and submits it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace and/or supplement Dattl’s second user interface (e.g., the keys 18 shown in FIG. 1) with Stellenberg’s touch screen input device because Stellenberg discloses its touch screen may be used as an input device for entering or retrieving data and/or enable an operator to interface with the computer (see at least [0066], [0090], [0150] and FIG. 5). Also, as set forth above, the combination of Dattl and Stellenberg discloses each element claimed, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. One of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. Further, one of ordinary skill in the art would have recognized that the results of the combination were predictable. Therefore, the invention as a whole would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T CLARKE JR whose telephone number is (303)297-4757. The examiner can normally be reached Monday-Friday: 9:00-5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT T CLARKE  JR/Primary Examiner, Art Unit 3715